Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Receipt and entry of Applicant’s Amendment filed on 05/18/2022 is acknowledged. Claims 1, 6, 7, and 12 were amended. Claims 1-7, 9-12, 14, 15, and 17-20 remain pending in the application. 
Examiner’s Comments
35 USC § 103
In light of the Examiner’s amendment the rejections are withdrawn.

Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with John D. Russell (Reg. #47,048) on 05/27/2022.

Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1.	(Currently amended) A turbocharger of an engine system, the turbocharger comprising: 
	a compressor;
a first turbine configured to drive the compressor, the first turbine configured to be driven by exhaust gases;
	a second turbine configured to drive the compressor; 
	a nozzle; and
	a fuel supply configured to deliver engine fuel to the nozzle and injectors of an engine, wherein fuel in the second turbine is relayed directly to the injectors without returning to a fuel system;
	wherein the second turbine is configured to be driven by fuel injected from the nozzle, and the turbocharger is configured to drain fuel to 

Allowable Subject Matter
Claims 1-7, 9-12, 14, 15, and 17-20 are allowed.

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B./Examiner, Art Unit 3746       

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746